Title: John Quincy Adams to Louisa Catherine Johnson, 12 September 1796
From: Adams, John Quincy
To: Johnson, Louisa Catherine


          
            The Hague September 12. 1796.
          
          I have received, my amiable friend, your letters of the 19th: and 28th: of last month, and am properly grateful for the readiness with which you consent to accompany my rambling destinies. The sacrifice which you will be obliged to make in quitting your paternal roof, is so great, that it gives me not a little anxiety. To give you a substitute for it, I cannot expect. That you should ever have reason to regret it is an idea of which even the possibility is painful.— Suffer me therefore to beg you once more not to place in too fair a light the prospects which present themselves to you. [Look a]t them often on their dark side. Be assured that they offer many aspects

which are [far fro]m being promising. I wish you to reflect thoroughly upon them all, because I think you will be better prepared for those evils and inconveniences some of which are inevitable, and all of which are possible.
          The aukwardness of novelty which you dread in the new scene of life into which you are to enter is in my mind a very little object indeed.— But when you speak of my blushing for your aukwardness I think you must have meant to rally me a little. The parade of dignity annexed to rank, is a thing for which I have no sort of respect, and I need not tell you how far I am from possessing a particle of it myself.—
          I confess that the station in which I have to move, is one of my greatest causes of regret.— You think me ambitious, and will therefore perhaps suspect the sincerity of this declaration— But it is perfectly true.— I never had a wish to be placed so high in the world at so early period of my life.— The station itself is temporary. I cannot if I would, hold it long. I would not if I could.— I must therefore always be ready at an hour’s warning, to return to that of private life and no fortune.— For that variety you too must be prepared in connecting yourself with me, and in order to be well prepared for it, consider rank itself as an object of no consequence since it must so soon be resigned.
          I shall certainly inform you of my departure as soon as I shall be able to fix upon it myself. But at present I have very little hopes of meeting you before the Spring.— I do not apprehend being delayed longer than that; but I am not at my own disposal, and must wait with a Patience, which I find it very difficult on this occasion to command, for the pleasure of my Masters.— When I receive my orders it will take me some time to settle my affairs here before I can remove, especially as I expect then to part from my brother who proposes to return to America.
          You have profited little you say in your retirement, but I believe yo[u do no]t give yourself so good a report as you deserve. I have no doubt but that y[ou will] every where rapidly improve, as you know so well the value of time.
          Adieu my lovely friend, I remain with the most faithful affection, yours.
          
            A.
          
        